Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-10, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo (US 2014/0176803).
As to claim 1, Luo discloses a method for extracting a face detection image, comprising: 
 	obtaining a plurality of image frames by an image detector (para. 0049; figs. 3, 4); 
 	performing a face detection process on each image frame to extract a face area (para. 0050; figs. 3, 4); 
 	performing a clarity analysis on the face area of each image frame to obtain a clarity degree of a face (para. 0051, 0052, 0070); 
 	conducting a posture analysis on the face area of each image frame to obtain a face posture angle (para. 0051, 0052, 0070); 
 	generating a comprehensive evaluation index for each image frame in accordance with the clarity degree of the face and the face posture angle of each image frame (para. 0051, 0052, 0070); and 
 	selecting a key frame from the image frames based on the comprehensive evaluation index (para. 0051, 0052).
	As to claim 2, Luo discloses the method of claim 1, wherein the step of performing a face detection process on each image frame further comprises: extracting the face area having a greatest size when determining a plurality of the face areas are within the image frame (para. 0047, 0052, 0071).
	As to claim 6, Luo discloses the method of claim 1, wherein the step of conducting a posture analysis on the face area of each image frame further comprises: 
 	obtaining a distance between eyes of the face in the face area as a first distance (para. 0071-0073); 
 	obtaining a distance between the eyes of the face and a mouth of the face as a second distance (para. 0071-0073); and 
 	obtaining a ratio of the first distance to the second distance as the face posture angle (para. 0071-0073).
	As to claim 8, Luo discloses the method of claim 1, wherein the step of selecting a key frame from the image frames based on the comprehensive evaluation index further comprises: selecting the image frame with a largest comprehensive evaluation index as the key frame (para. 0051, 0052, 0070).
 	As to claims 9-10, 14, 16, these claims recite features similar to features recited in claims 1-2, 6, 8.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-5, 7, 11-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the combination of features required by claims, 3, 7, 11, 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668